
	
		II
		110th CONGRESS
		1st Session
		S. 130
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to extend reasonable cost contracts under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Cost Contract Extension and
			 Refinement Act of 2007.
		2.Extension of reasonable cost
			 contracts
			(a)Extension of period reasonable cost plans
			 can remain in the marketSection 1876(h)(5)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii) is amended—
				(1)in the matter preceding subclause
			 (I)—
					(A)by striking January 1, 2008
			 and inserting January 1, 2013;
					(B)by striking year and
			 inserting two years; and
					(C)by inserting entirely after
			 was;
					(2)in subclause (I), by inserting ,
			 provided that all such plans are not offered by the same Medicare Advantage
			 organization before the semicolon at the end; and
				(3)in subclause (II), by inserting ,
			 provided that all such plans are not offered by the same Medicare Advantage
			 organization before the semicolon at the end.
				(b)Extension of period reasonable cost plans
			 can expand their service areaSection 1876(h)(5)(B)(i) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(B)(i)) is amended to read as
			 follows:
				
					(i)the conditions for prohibiting an extension
				or renewal of a contract under subparagraph (C)(ii) are not applicable to such
				service area at the time of the
				application.
					.
			3.Application of certain Medicare Advantage
			 requirements to cost contracts extended or renewed after 2003Section 1876(h) of the
			 Social Security Act (42 U.S.C.
			 1395mm(h)), as amended by section (2), is amended—
			(1)by redesignating paragraph (5) as paragraph
			 (6); and
			(2)by inserting after paragraph (4) the
			 following new paragraph:
				
					(5)(A)Any reasonable cost reimbursement contract
				with an eligible organization under this subsection that is extended or renewed
				on or after the date of enactment of the Medicare Cost Contract Extension and
				Refinement Act of 2005 shall provide that the provisions of the Medicare
				Advantage program under part C described in subparagraph (B) shall apply to
				such organization and such contract in a substantially similar manner as such
				provisions apply to Medicare Advantage organizations and Medicare Advantage
				plans under such part.
						(B)The provisions described in this
				subparagraph are as follows:
							(i)Section 1851(d) (relating to the provision
				of information to promote informed choice).
							(ii)Section 1851(h) (relating to the approval
				of marketing material and application forms).
							(iii)Section 1852(a)(3)(A) (regarding the
				authority of organizations to include mandatory supplemental health care
				benefits under the plan subject to the approval of the Secretary).
							(iv)Section 1852(e) (relating to the
				requirement of having an ongoing quality improvement program and treatment of
				accreditation in the same manner as such provisions apply to Medicare Advantage
				local plans that are preferred provider organization plans).
							(v)Section 1852(j)(4) (relating to limitations
				on physician incentive plans).
							(vi)Section 1854(c) (relating to the
				requirement of uniform premiums among individuals enrolled in the plan).
							(vii)Section 1854(g) (relating to restrictions
				on imposition of premium taxes with respect to payments to
				organizations).
							(viii)Section 1856(b)(3) (relating to relation to
				State laws).
							(ix)Section 1857(i) (relating to Medicare
				Advantage program compatibility with employer or union group health
				plans).
							(x)The provisions of part C relating to
				timelines for contract renewal and beneficiary
				notification.
							.
			
